El Juez Asociado Señor Markebo
emitió la opinión del tribunal.
De la sentencia dictada por el Tribunal de Distrito de San Juan declarando sin lugar el recurso de Hábeas Corpus radicado por Juan Vázquez' Suárez, apeló éste - para ante nos. (1) Solicita el Fiscal la desestimación del recurso fun-dándose en que en el escrito de apelación no se cancelaron los derechos requeridos por la Ley núm. 17 de 11 de marzo» de 1915, pág. 45 (Código de Enjuiciamiento Civil, ed. .1933,, pág. 292). Esa ley regula el cobro de derechos y costas en causas civiles en las cortes de distrito y municipales y pro-vee en su sección 2 que en cada escrito de apelación en recur-sos extraordinarios se cancelarán $2 en sellos de rentas inter-nas y en su sección 6 que todos y cada uno de los documentos o escritos en que por ella se requiere lleven sellos de rentas internas serán nulos y sin valor alguno a menos que dichos, sellos hayan sido fijados a los mismos.
El Hábeas Corpus es-un procedimiento extraordinario, privilegiado y de naturaleza civil, no importa que el caso original que da lugar a la presentación del mismo haya *949sido criminal, como ocurre en este caso. In re Frederich, 149 U.S. 70; Farnsworth v. Montana, 129 U.S. 104; Kurtz v. Moffitt, 115 U.S. 487; Ex parte Tom Tong, 108 U.S. 556; Ex parte Lastra, 56 D.P.R. 559; Ex parte Zacarías y El Pueblo, 41 D.P.R. 730. En su consecuencia, la Ley núm. 17, supra, es prima facie aplicable al caso que está ante nos.
 El de apelación es un derecho puramente estatutario, que no existe como derecho inherente en la persona (as a matter of right) ni sin que haya un estatuto que lo conceda. Santiago v. Asamblea Municipal, 57 D.P.R. 121; Rivera Bonilla, Ex parte, 53 D.P.R. 403; S. Rosemblum Inc. y Hernández, Admor. Jud., 44 D.P.R. 790; Cabassa v. Bravo, 21 D.P.R. 185. Siendo ello así, para que este Tribunal adquiera jurisdicción de la apelación interpuesta por una parte, es indispensable que ésta haya cumplido estrictamente con las disposiciones generales de las leyes que reglamentan las apelaciones. La cancelación del sello de rentas internas de $2 es uno de los requisitos exigidos por la ley y su incumplimiento convierte el escrito dé apelación en nulo y priva a esta Corte de jurisdicción. Piñas v. Corte Municipal, 61 D.P.R. 181; Figueroa v. Santiago Fabricio, 38 D.P.R. 519; Delgado v. Cárdenas, 34 D.P.R. 240; Paz v. Bonet, 30 D.P.R. 919 y Nazario v. Santos, Juez Municipal, 27 D.P.R. 89. No hay contención alguna de que el peticionario esté litigando en forma pauperis.(2) Por el contrario, los autos demuestran que al radicar su petición original ante el tribunal inferior canceló los sellos requeridos por la ley.
Podría argüir se tal vez que como nuestra Carta Orgánica en su artículo 48 provee que “El Tribunal Supremo y las Cortes de Distrito de Puerto Rico y los respetítivos Jueces de los mismos podrán conceder autos de hábeas corpus en todos los casos en que dichos autos puedan concederse por los Jueces de las Cortes de Distrito de los Estados Uni-*950dos, ...” y quo como en su artículo 2 dispone que “No se suspenderá el privilegio del auto de habeas corpus, a menos que, en caso de rebelión, insurrección o invasión lo requiera la seguridad pública, ...” el exigir, en un caso como el que nos ocupa, que se cancelen sellos de rentas internas equi-vale a un menoscabo o a una suspensión del derecho a ejer-citar el auto de habeas corpus. No hay tal cosa. Aquí no se trata del ejercicio del derecho a solicitar el auto, sino de la apelación interpuesta contra la sentencia que lo denegó. El derecho a apelar, conforme ya hemos indicado, es pura-mente estatutario y no forma, además, parte del debido pro-cedimiento de ley. De Pauw University v. Brunk, 53 F.2d 647, 652; McCue v. Commonwealth, 49 S. E. 623, 631, 103 Va. 870; Ex parte Williams, 139 S.W. 2d 485, certiorari dene-gado en Williams v. Golden, 311 US. 675, 85 L. Ed. 434. Tan es así esto que durante muchos años no existió en el sistema federal el derecho a apelar en las causas criminales. Heike v. United States, 217 U.S. 423, 428. Nuestro Código de Enjuiciamiento Criminal según fue originalmente apro-bado-artículos 469 a 500 — no autorizaba apelación alguna contra la sentencia dictada en un recurso de habeas corpus. Fue en 1903 (Leyes de ese año, pág. 104) que se autorizó-tai apelación. Empero, aun si se tratara del derecho mismo a solicitar el auto de habeas corpus, el requerir la cancela-ción de sellos de rentas internas no menoscabaría el ejerci-cio de tal derecho, ya que el propio Congreso de Estados Unidos requiere que se paguen derechos al radicarse una petición de tal naturaleza. Véase el Código de los Estados Unidos, Título 28, capítulo 123, sección 1914. Por otra parte, al igual que ocurre en las cortes federales, al ciudadano insol-vente que cumpla con los demás requisitos de ley se le per-mite litigar en forma pauperis, tanto al radicar su solicitud como al apelar para ante este' Tribunal. Véanse el Código de los Estados Unidos, tít. 28, cap. 153, see. 2250; la sección 7 de la Ley 17 de 1915, supra, y la sección 5 de la ley de-marzo 10 de 1904 (Estatutos Revisados de 1911, sección 1281).
*951Por tanto, el requerir la cancelación de sellos de ren-tas internas en un escrito de apelación no menoscaba dere-chos de clase alguna, no suspende el ejercicio de tal derecho, ni viola ningún precepto de nuestra Carta Orgánica.
No habiendo el peticionario cancelado los derechos de rigor en su escrito de apelación, el mismo resulta nulo y esté Tribunal no ha adquirido jurisdicción, debiendo en su conse-cuencia declararse con lugar la moción del Fiscal y desesti-marse el recurso. (3)

(1) El peticionario fué acusado ante la Corte de Distrito do llayamón del delito de asesinato en primer grado, convicto de homicidio voluntario y sen-tenciado a cumplir de ocho a diez años de presidio. En apelación confirmamos la sentencia así dictada. Pueblo v. Vázquez, 68 D.P.R. 67. El presente recurso fué 'radicado en relación con la sentencia impuéstale al peticionario.


(2) Véanse la sección 7 de la Ley núm. 17 de 1915, supra, la sección 5 de la ley de marzo 10 de 1904 (Estatutos Revisados de 1911, sección 1281); Padilla v. García, 61 D.P.R. 734 y Aguilú v. Olivieri, 33 D.P.R. 629.


(3) Como la doctrina de res judicata no es aplicable en casos de habeas corpus — Ramos v. Rivera, 68 D.P.R. 548 — nos damos cuenta de cuán fútil 'es el resultado a que llegamos en este caso, puesto que nada liay- que impida que el peticionario radique otra petición. No obstante, al carecer de jurisdicción lo único que puede hacer este Tribunal es así declararlo. • '•